DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Onishi (US 2018/0152041) teaches wireless power feeding system (Fig. 2) comprising: a transmitter (Fig. 2 power transmitter device 10) [0062] comprising: a transmitting resonant circuit including a transmitting coil (Fig. 2 shows the coil L1) [0062-0063, 0162], and a transmitting circuit configured to supply high-frequency power to the transmitting resonant circuit [0064-0065]; and a receiver (Fig. 2 power receiving device 40) [0062] comprising: a receiving resonant circuit including a receiving coil (Fig. 2 L2 is the receiving coil), the receiving resonant circuit being configured to magnetically couple to the transmitting resonant circuit [0067, 0162]; a receiving circuit configured to convert high-frequency power received by the receiving resonant circuit into direct-current power (Fig. 2 rectifier circuit 53 on the power receiving device 40 converts high-frequency power received by receiving resonant circuit L2 into DC power) [0076]; a load circuit configured to consume the direct-current power (Fig. 2 battery 90 is a DC load) [0080];


	However, Onishi and other relevant prior art does not teach: 
wherein the transmitter further comprises a demodulator circuit configured to detect a respective value of a variable at respective sampling intervals and perform demodulation of the transmission signal, the variable varying in accordance with whether the electromagnetic resonance condition is established, and the demodulation being performed based on a variation pattern representing a pattern of variation per predetermined time period with respect to temporal variation of the variable, such that when a change between the value of the variable detected at 


Regarding claim 19, Onishi teaches wireless power transmitter (Fig. 2 power transmitting device 10) that constitutes a wireless power feeding system together with a wireless power receiver (Fig. 2 total power feeding system with a wireless power receiver system), the wireless power receiver (Fig. 2 power receiving device 40) comprising: a receiving resonant circuit (Fig. 12 shows the details of the receiving resonant circuit comprising of coil L2 and capacitor CA2) [0162] configured to electromagnetically coupling to a transmitting resonant circuit included in the wireless power transmitter [0162]; a receiving circuit configured to convert high-frequency power received by the receiving resonant circuit into direct-current power (Fig. 2 rectifier circuit 53 on the power receiving device 40 converts high-frequency power received by receiving resonant circuit L2 into DC power) [0076]; a load circuit configured to consume the direct-current power (Fig. 2 battery 90 is a DC load) [0080]; a resonance modulation circuit (Fig. 2 load modulation unit 56) configured to vary an input impedance to switch whether an electromagnetic resonance condition is established (load modulation unit 56 performs the load modulation by changing the load state by switching ON during high load ie. low impedance and switching OFF 
	However, Onishi and relevant prior art does not teach: 
the wireless power transmitter comprising: a transmitting circuit configured to supply high-frequency power to the transmitting resonant circuit; and a demodulator circuit configured to detect a respective value of a variable at respective sampling intervals and perform demodulation of the transmission signal, the variable varying in accordance with whether the electromagnetic resonance condition is established, and the demodulation being performed based on a variation pattern representing a pattern of variation per predetermined time period with respect to temporal variation of the variable, such that when a change between the value of the variable detected at one of the respective sampling intervals and the value of the variable at a preceding one of the respective sampling intervals exceeds a predetermined threshold, the demodulator circuit performs the demodulation of the transmission signal, and when the change between the value of 

Regarding claim 20, Onishi teaches wireless power receiver that constitutes a wireless power feeding system together with a wireless power transmitter (Fig. 2 total power feeding system with a wireless power receiver system), a transmitter (Fig. 2 power transmitting device 10) [0062] comprising: a transmitting resonant circuit including a transmitting coil (Fig. 2 shows the coil LI) [0062-0063, 0162], and a transmitting circuit configured to supply high-frequency power to the transmitting resonant circuit [0064-0065]; a load circuit configured to consume the direct-current power (Fig. 2 battery 90 is a DC load) [0080];
a resonance modulation circuit (Fig. 2 load modulation unit 56) configured to vary an input impedance to switch whether an electromagnetic resonance condition is established (load modulation unit 56 performs the load modulation by changing the load state by switching ON during high load ie. low impedance and switching OFF during low load ie. high impedance) [0163-0164, 0174-0175], the input impedance being an impedance viewed toward the load circuit from the transmitting circuit (the high and low impedance is the input impedance being an impedance viewed toward the low and high loads from the transmitter) [0174], and the electromagnetic resonance condition being a condition for electromagnetic resonance to be established by electromagnetic coupling between the transmitting resonant circuit and the receiving resonant circuit (the resonance circuits on the transmitter side and the receiver side establish an electromagnetic coupling for contactless power supply) [0161-0162, 0164]; 
However, Onishi and relevant prior art does not teach: 
a demodulator circuit configured to detect a respective value of a variable at respective sampling intervals and perform demodulation of a transmission signal, the variable varying in accordance with whether an electromagnetic resonance condition is established, the electromagnetic resonance condition being a condition for electromagnetic resonance to be established by electromagnetic coupling between the transmitting resonant circuit and the receiving resonant circuit, and the demodulation being performed based on a variation pattern representing a pattern of variation per predetermined time period with respect to temporal variation of the variable, such that when a change between the value of the variable detected at one of the respective sampling intervals and the value of the variable at a preceding one of the respective sampling intervals exceeds a predetermined threshold, the demodulator circuit performs the demodulation of the transmission signal, and when the change between the value of the variable detected at the one of the respective sampling intervals and the value of the variable at the preceding one of the respective sampling intervals fails to exceed the predetermined threshold, the demodulator circuit refrains from performing the demodulation of the transmission signal; and the wireless power receiver comprising: a receiving circuit configured to convert high-frequency power received by the receiving resonant circuit into direct-current power.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836             

/HAL KAPLAN/Primary Examiner, Art Unit 2836